Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 16, 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huapaya et al. (U.S. Patent Pub. No. 2020/0177563) in view of Zheng et al. (U.S. Patent Pub. No. 2005/0138374).

Regarding claim 1, Huapaya et al. teaches a computer-implemented method for escrow of master keys, the method comprising: initializing each of three third-party hardware security modules (HSMs) as master escrow recovery devices (paragraph 0150), wherein: each third-party HSM corresponds to a different third party (paragraph 0150); the different third parties are different from a single first party (paragraph 0150); and the different third parties and the single first party all peer review the master escrow recovery device initialization (paragraph 0064); performing a bootstrap operation on an authoritative blockchain to generate three master keys (paragraph 0057).
Huapaya et al. does not teach generating a first set of master key shard ciphertexts using a first one of the three master escrow recovery devices, a second set of master key shard ciphertexts using a second one of the three master escrow recovery devices, and a third set of master key shard ciphertexts using a third one of the three master escrow recovery devices; or and storing the first set of master key shard ciphertexts, the second set of master key shard ciphertexts, and the third set of master key shard ciphertexts as opaque objects in each of two first-party HSMs, the two first-party HSMs corresponding to the single first party.
Zheng et al. teaches generating a first set of master key shard ciphertexts using a first one of the three master escrow recovery devices, a second set of master key shard ciphertexts using a second one of the three master escrow recovery devices, and a third set of master key shard ciphertexts using a third one of the three master escrow recovery devices (claim 39); and storing the first set of master key shard ciphertexts, the second set of master key shard ciphertexts, and the third set of master key shard ciphertexts as opaque objects in each of two first-party HSMs, the two first-party HSMs corresponding to the single first party (claim 39).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine generating three sets of master keys and storing the master keys, as taught by Zheng et al., with the method of Huapaya et al.  It would have been obvious for such modifications because each master key provides a piece to a more complex solution that requires all the master keys to successfully restore data, thus increasing security.

Regarding claim 5, Huapaya et al. as modified by Zheng et al. teaches further comprising: initializing at least one additional third-party HSMs as an additional master escrow recovery device, each additional third-party HSM corresponding to a different third party; generating at least one additional set of master key shard ciphertexts using the at least one additional master escrow recovery device; storing the at least one additional set of master key shard ciphertexts in the at least two different write once read many (WORM) storage; and storing the at least one additional set of master key shard ciphertexts as opaque objects in each of the two first-party HSMs (see paragraph 0041 of Zheng et al.).

Regarding claim 6, Huapaya et al. teaches wherein the different third parties and the single first party all peer review the master escrow recovery device initialization (paragraph 0064).
Regarding claim 7, Huapaya et al. as modified by Zheng et al. teaches further comprising: storing the first set of master key shard ciphertexts, the second set of master key shard ciphertexts, and the third set of master key shard ciphertexts in at least two different write once read many (WORM) storage devices (see paragraph 0041 of Zheng et al.).

Regarding claim 15, Huapaya et al. teaches a computer-implemented method comprising: escrowing three master keys of an authoritative blockchain of a first party with three different third parties, wherein the escrowing is peer reviewed by the first party and the three different third parties (paragraph 0150).
Huapaya et al. does not teach recovering the three master keys from escrow, wherein the recovering involves the first party and at least two of the three different third parties and the recovering is peer reviewed by the first party and the at least two of the three different third parties.
Zheng et al. teaches recovering the three master keys from escrow, wherein the recovering involves the first party and at least two of the three different third parties and the recovering is peer reviewed by the first party and the at least two of the three different third parties (claim 39).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine recovering three master keys, as taught by Zheng et al., with the method of Huapaya et al.  It would have been obvious for such modifications because each master key provides a piece to a more complex solution that requires all the master keys to successfully restore data, thus increasing security.

Regarding claim 16, Huapaya et al. as modified by Zheng et al. teaches wherein escrowing three master keys of an authoritative blockchain of a first party with three different third parties comprises: initializing each of three third-party hardware security modules (HSMs) as master escrow recovery devices, wherein: each third-party HSM corresponds to a different one of the three different third parties; the different third parties are different from the single first party; and the different third parties and the single first party all peer review the master escrow recovery device initialization; performing a bootstrap operation on the authoritative blockchain to generate the three master keys; generating a first set of master key shard ciphertexts using a first one of the three master escrow recovery devices, a second set of master key shard ciphertexts using a second one of the three master escrow recovery devices, and a third set of master key shard ciphertexts using a third one of the three master escrow recovery devices; and storing the first set of master key shard ciphertexts, the second set of master key shard ciphertexts, and the third set of master key shard ciphertexts as opaque objects in each of two first-party HSMs, the two first-party HSMs corresponding to the first party (see paragraph 0057, 0064, and 0150 of Huapaya et al. and claim 39 of Zheng et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433